DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear, which average molecular weight (i.e. weight or number)  is claimed.
Appropriate  claim amendment is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-5,  9-10, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokturk et al (Evolution of Phase Behavior and Orientation in Uniaxially Deformed Polylactic Acid Films, Polymer Engineering and Science, Vol 42, N8) 

Kokturk discloses a uniaxial stretching of cast amorphous linear and branched lactic acid films at rubbery temperature ranges that spans between glass transition temperature and cold crystallization temperature (i.e. 65-80C, see Abstract), where Tg of PLA  is around 60°C (see page 1621, right column) and induced melt temperature is higher than 140C (see Figure 5 at page 1623, meeting the limitations of claims 1, 2,  4 and 9-10). 

Regarding claims 3, Kokturk teaches Mw of 163600 and Mn =76200 (see page 1620).

In reference to claim 5, Kokturk discloses 1.5x-5x stretch ratios (see Figure 5 at page 1623).

2.	Claims 1-2, 6-7, 9-10, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (Effect of Biaxial Stretching on Thermal Properties, Shrinkage and Mechanical Properties of Poly (Lactic Acid) Films, J. Polym. Environ. (2013) 21, pages 303–311)

Wu teaches a biaxial stretch  of amorphous Poly (lactic acid) (PLA) at 90–110 C  and 1x–3x ratios and  at stretch rate of 10–100 %/s. Glass transition temperature Tg is 54.28C, cold crystallization temperature Tcc is within the range of 85-98C and multiple melt temperatures are within the range of 143C-165C  (see Table 1 at page 304 ).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8, 11 and 20 and are rejected under 35 U.S.C. 103 as being unpatentable over Kokturk et al.
Kokturk discloses uniaxial stretching of cast amorphous linear and branched lactic acid films at rubbery temperature ranges that spans between glass transition temperature and cold crystallization temperature (i.e. 65-80C, see Abstract), where Tg of PLA  is around 60°C (see page 1621, right column) and induced melt temperature is higher than 140C (see Figure 5 at page 1623).

Kokturk fails to teach chain  relaxation time and heat distortion  temperature. 

However, since both Applicant and Kokturk teach the same film, treated at the similar conditions, their PLA compositions inherently have the same properties. 

Alternatively, since Applicant and Kokturk teach the same film, treated at the similar conditions, the physical properties of their compositions are expected to be equal. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kokturk or Wu  as applied to claims 1-12 and 19-20 above, and further in view of Furunashi et al (Higher-order structures and mechanical properties of stereocomplex-type poly(lactic acid) melt spun fibers, Polymer 47 (2006), pages 5965-5972)

Kokturk or Wu  do not teach quenching procedure. 

Furunashi teaches melt spinning method of  equimolar blend of poly(L-lactic acid) (PLLA) and poly(D-lactic acid) (PDLA) for fiber production. The procedure includes 3x drawing of PLA extrudate at 60-120C (i.e. above  Tg, which is around 60C) (see page 5966, right side).  

Furunashi discloses that before spinning procedure PLA was extruded at 210C-230 C. The molten extrudate was stretched and quenched in an ice/ water bath (5 C) placed 20 cm below the nozzle. The glassy as-spun fiber was drawn up to 3 times in air at a temperature between 60 and 120 C using a drawing machine with two sets of rolls and a heating chamber.
The procedure above erases a thermal history of the polylactic acid composition. As a result, since the material becomes completely amorphous, it  requires less energy for processing. In addition, it allows to achieve a higher order of stretching induced crystallinity and subsequently, increase its tensile properties.

Therefore, it would have been obvious to quench polylactic acid before stretching in order to  erase thermal history of the polymer and increase tensile properties of a stretched article. 

Furunashi fails to teach predetermined storage time, quench time value and room temperature as a quenching temperature.

In the instant case substitution of equivalent methods requires no express motivation, as long as the prior art recognizes equivalency, In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air products Co. 85 USPQ 328 (USSC 1950).

Thus,  since both Furunashi and Applicant achieve total erasing of thermal history of PLA composition (see Figure 5 at page 5970), it would have been obvious to a person of ordinary skills in the art that their methods are equivalent. 





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765